IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

GARRETT FREEMAN, )
)
Plaintiff, ) Civil Action No. 17-1506
) Judge Peter J. Phipps
v. ) Magistrate Judge Maureen P. Kelly
)
JOHN E. WETZEL, ERIC BUSH, STATE )
CORRECTIONAL INSTITUTION PINE ) Re: ECF No. 18
GROVE, and CORRECTIONAL OFFICER )
JOHN BARTON, )
)
Defendant. )
W

AND NOW, this § day of February, 2019, after Plaintiff Garrett Freeman
(“Plaintift”) filed an action in the above-captioned case, and after a Motion to Dismiss Amended
Complaint Was filed by Defendants John E. Wetzel, Eric Bush and State Correctional lnstitution
doing business as SCI-Pine Grove, ECF No. 18, and after a Report and Recommendation Was
filed thereupon by the United States Magistrate Judge, ECF No. 45, and no Objections having
been filed thereto and upon independent review of the record and upon consideration of the
Magistrate Judge’s Report and Recornmendation, Which is adopted as the opinion of this Court,

IT lS HEREBY ORDERED that the Motion to Dismiss is GRANTED as to any separate

claim under the Fourteenth Amendment in Countl and DENIED as to the Eighth Amendment

claim in Count l against Defendants Wetzel and Bush. lT IS FURTHER ORDERED that SCl-

Pine Grove is terminated from the case.

BY THE COURT:

 

UNITED STAT DlSTRlCT IUDGE

cc: The Honorable l\/[aureen P. Kelly
United States Magistrate Judge

All counsel of record via CM/ECF

